Title: From George Washington to George Fraser, 27 January 1756
From: Washington, George
To: Fraser, George



[27 January 1756]
To Lieutenant George Frazier of the Virginia Regiment.Sir,

You are really appointed to Captain Hoggs Company as Captain Peachy told you; and I am sorry to say, as it is disagreeable to you, that you must abide by this regulation; and repair to the Company with all convenient dispatch.
If it is absolutely necessary for you to go by Fort Cumberland; I must recommend diligence, as your presence may be wanting—As to your having Fort Duty this year, it is no other

than what I expect we all shall have (I see no prospect of taking the Field:) and if I judge right, you may have as good an opportunity to reap Laurels on Jackson’s River, as at any other Station on our Frontiers; along which I expect the Troops will all be posted.
Since you mention how much Captain Hogg and Son are addicted to disputation; I think it my duty to caution you against it. For if any difference arises, by which the Public Service is in the least retarded; the Offender shall certainly answer it to a General Court Martial; and undergo the utmost rigour of the Sentence.
It is possible, Captain Hogg’s Company may be marched on a certain Expedition ordered by the Governor; should this be the case, you are to remain at the Garrison until his return; and as soon as that happens, relieve Lieutenent McNeil, and order him to join his Troop.

G:W.
January 27th 1756.    

